                                                                                              : L
                       IN THE UNITED STATES DISTRICT COURT                          p
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division
                                                                                             MAY 3 0 2019      y
                                                                                      ULtRK, U.S. DISTRICT COURT
                                                                                            RICHMOND. VA
JAMEL C. LAW,

        Petitioner,
V.                                                                    Civil Action No. 3:19CV130


MARK BOLSTER,

        Respondent.

                                  MEMORANDUM OPINION


        Petitioner, a federal prisoner proceeding pro se, submitted a 28 U.S.C. § 2241 petition.

By Memorandum Order entered on March 18, 2019, the Court directed Petitioner, within eleven

(11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any special

circumstances that would warrant excusing payment ofthe filing fee. The Court warned

Petitioner it would dismiss the action if Petitioner did not pay the filing fee or explain any special

circumstances that would warrant excusing payment of the filing fee. By Memorandum Order

entered on March 29, 2019, the Court granted Petitioner a forty-five(45) day extension in which

to pay the fee. More than forty-five(45)days have elapsed since the entry ofthe March 29,

2019 Memorandum Order and Petitioner has not submitted the filing fee or otherwise responded.

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall accompany this Memorandum Opinion.




                                                              M. Hannah L
                                                              United States Di&trfc
Date: MAY 3 0 2019
Richmond, Virginia
